


Exhibit (10)(ii)
Execution Document
Dorminey Assumption
RENASANT CORPORATION
ASSUMPTION AGREEMENT
(O. Leonard Dorminey)


THIS ASSUMPTION AGREEMENT (the “Agreement”) is made and entered into by and
between Renasant Corporation, a corporation organized and existing under the
laws of the state of Mississippi (the “Company”) and Renasant Bank, a financial
institution with its principal place of business in Tupelo, Mississippi (the
“Bank”), and O. Leonard Dorminey (“Executive”), to be effective as of the
consummation of the transactions contemplated under that certain Agreement and
Plan of Merger by and among the Company, Renasant Bank, Heritage Financial
Group, Inc., (“Heritage”) and HeritageBank of the South (“HeritageBank”), dated
as of December 10, 2014 (the “Merger Agreement”; the date on which the
consummation of such transactions occurs, the “Closing Date”).


1.    Recitals: This Agreement is made in consideration of the following:


a.    Pursuant to the Merger Agreement, Heritage will be merged with and into
the Company, and HeritageBank of the South will be merged with and into the
Bank, with the Company and the Bank as the sole surviving entities.


b.    Executive is a party to that certain Executive Employment Agreement with
Heritage, executed as of December 10, 2014 (the “Existing Employment
Agreement”), which agreement is intended to be binding upon and inure to the
benefit of any successor or assignee of Heritage.


c.    The Bank now intends to assume the Existing Employment Agreement, subject
to the terms and conditions set forth herein.


2.    Effectiveness: This Agreement shall be effective as of the Closing Date;
in the event the Closing Date does not occur as contemplated under the Merger
Agreement, this Agreement shall be deemed void and of no effect.


3.    Assumption: The Bank shall assume the Existing Employment Agreement as of
the Closing Date and shall administer such agreement in accordance with its
terms, which shall be deemed incorporated herein by this reference, including
those provisions requiring the arbitration of disputes thereunder; provided that
such agreement shall be deemed amended as set forth below:


a.    Notwithstanding any provision of the Existing Employment Agreement to the
contrary, Executive’s title shall be Regional President; Executive shall report
to the Chief Executive Officer of the Bank.


b.    In lieu of the annual incentive bonus described in Section 3.2 of the
Existing Employment Agreement, Executive shall participate in, and the term
“Incentive Bonus” shall mean, the bonus payable pursuant to the Performance
Based Reward Plan maintained by the Bank, as well as any and all other similar
arrangements maintained by the Company or the Bank, on terms and conditions
substantially similar to similarly situated officers of the Bank or the Company.


c.    Notwithstanding any provision of the Existing Employment Agreement to the
contrary, Executive shall be provided a monthly car allowance in the amount of
$1,000, as Executive’s exclusive form of transportation benefit, other than the
reimbursement of mileage under the Bank’s standard business expense
reimbursement policies and practices.


d.    In lieu of those covenants set forth in Section 5 of the Existing
Employment Agreement, Executive shall execute and be bound by those covenants
and agreements set forth in the Business Protection Agreement attached hereto as
Exhibit A.


e.     Notwithstanding Section 3.3 of the Existing Employment Agreement to the
contrary, Executive shall not be eligible to participate in any severance plan
applicable to officers or employees of the Company and the Bank.


f.    Any notice to the attention of the Company shall be made to Renasant Bank,
209 Troy Street, Tupelo, MS 38804, Attention Chief Executive Officer.


g.    The Incentive Bonus payable to Executive under Section 4.2c of the
Existing Employment Agreement, as assumed hereunder, shall be an amount not less
than 40% of Executive’s Base Compensation (as defined therein), determined as of
the Closing Date.






--------------------------------------------------------------------------------




4.    Inducement Award: As an inducement to Executive’s employment hereunder, as
of the first business day following the Closing Date, the Company shall award to
Executive 35,000 shares of the Company’s $5.00 par value per share common stock
attached hereto as Exhibit B and provided that Executive is in good standing and
has commenced his employment with Renasant Bank as of such date. Executive
acknowledges that such award is in lieu of, and not in addition to, any award of
equity compensation under the Company’s 2010 Long-Term Incentive Compensation
Plan, as the same may be amended, restated or replaced from time to time.


5.    Change in Control Agreement: In further consideration of Executive’s
services to be performed for the benefit of the Company and the Bank, as of the
Closing Date, the Company and Executive shall enter into a “Change in Control
Agreement” attached hereto as Exhibit C.


6.    Executive’s Waiver: Executive agrees that neither he nor his heirs,
assigns or beneficiaries shall possess any right, claim or entitlement to any
compensation, benefit or other payment, under the Existing Employment Agreement,
or that certain superseded Executive Employment Agreement by and between
Executive and Heritage and HeritageBank initially effective as of March 16,
2005, as amended, solely on account of the consummation of the transactions
contemplated under the Merger Agreement, including the assumption of the
Existing Employment Agreement as provided herein. Executive further agrees that
nothing contained herein shall be deemed to constitute “Good Reason” as defined
in the Existing Employment Agreement. This waiver is not intended to, and does
not, waive any rights, compensation or benefits to which he Executive is
entitled, or may become entitled, under the Existing Employment Agreement,
including, without limitation, rights under Section 6.2 of the Existing
Employment Agreement, under the Merger Agreement or under any other plan,
program or agreement, except as expressly provided herein.


7.    Executive’s Inducement: As an inducement to enter into this Agreement,
Executive agrees that if his benefits accrued under the tax-qualified defined
benefit plan initially established and maintained by Heritage or HeritageBank
are subject to distribution during the 24-month period following the Closing
Date on account of the termination of such plan, he shall use his best efforts
to request distribution in the form of an immediate single-sum payment, to the
extent such form of payment is offered in connection with such termination.


8.    Entire Agreement; Amendment: This Agreement and the other documents
referred to herein contain the entire understanding of the parties hereto with
respect to the subject matter contained herein. Such agreements and documents
shall supersede all prior agreements and understandings between the parties with
respect to such subject matter and shall supersede all previous negotiations,
commitments and writings. The parties may not amend, modify or supplement this
Agreement, including the Exhibits referenced herein, except in a writing signed
by all parties hereto.


9.    Execution: This Agreement may be executed in any number of separate
counterparts, each of which when so executed shall be deemed to be an original,
and all of which taken together shall constitute one and the same agreement.
Facsimile or “PDF” transmissions of any executed original document and/or
retransmission of any executed facsimile or “PDF” transmission shall be deemed
to be the same as the delivery of an executed original.
    
THIS ASSUMPTION AGREEMENT has been executed as provided below to be effective as
set forth herein.


Renasant Bank:                     Executive:


By:     /s/ E. Robin McGraw                    /s/ Leonard Dorminey            
Its: Chief Executive Officer                O. Leonard Dorminey
Date: June 26, 2015                    Date: June 26, 2015


Renasant Corporation, for the limited purposes
set forth herein:


By:     /s/ E. Robin McGraw                
Its: Chief Executive Officer
Date: June 26, 2015


PD.13699385.4














--------------------------------------------------------------------------------




Exhibit A                                                 Execution Document
Dorminey Assumption




RENASANT CORPORATION
BUSINESS PROTECTION AGREEMENT


THIS BUSINESS PROTECTION AGREEMENT (the “Agreement”) is made and entered into by
Renasant Corporation (the “Company”) and O. Leonard Dorminey (“Executive”). As
used herein, the term “Company” shall be deemed to include the Company, Renasant
Bank and any one or more subsidiaries or other entities with respect to which
the Company owns (within the meaning of Section 425(f) of the Internal Revenue
Code of 1986, as amended) 50% or more of the total combined voting power of all
classes of stock or other equity interests.
1.    Consideration; Effectiveness. This Agreement is made in consideration of
the consummation of the transactions contemplated under that certain Agreement
and Plan of Merger by and between the Company, including Renasant Bank, and
Heritage Financial Group, Inc. and HeritageBank of the South (the “Legacy
Companies”; the “Merger Agreement”), and the execution of that certain
Assumption Agreement by and between Executive and the Company dated the date
hereof (the “Assumption Agreement”), the sufficiency of which is hereby
acknowledged by Executive. This Agreement is to be effective as of the
consummation of the transactions contemplated under the Merger Agreement; if
such transactions shall not be consummated as provided therein, this Agreement
shall be void and of no effect.
2.    Confidential Information. Executive recognizes and acknowledges that
during the term of his employment with the Company, he will have access to the
Company’s Confidential Information and Trade Secrets (as defined below).
Executive agrees that he will not at any time, either during the term of his
employment with the Company, or at any time thereafter, make any independent use
of, or disclose to any person or organization, any Confidential Information or
Trade Secret, except: (a) as may be expressly authorized by the Chief Executive
Officer of the Company; (b) in the ordinary course of Executive’s employment
with the Company; (c) as may be required by law or legal process; or (d) to the
extent any such information becomes generally known to the public, other than on
account of a breach of this Agreement by Executive. As used herein:


a.    The term “Confidential Information” means, regardless of the form in which
maintained, and whether or not a Trade Secret under applicable law,
confidential, proprietary, non-public information concerning the Company,
including the Legacy Companies, including, without limitation: (i) books,
records and policies relating to operations, finance, accounting, personnel and
management; (ii) information related to any business entered into by the
Company; (iii) credit policies and practices, databases, customer and
prospective customer lists, depositor and prospective depositor lists, and
information obtained on competitors and tactics; (iv) various other non-public
trade or business information, including business opportunities and expansion or
acquisition strategies, marketing, business diversification plans, methods and
processes; and (v) retail marketing and operating policies and practices,
including without limitation, policies and practices concerning the identity,
solicitation, acquisition, management, resale or cancellation of unsecured or
secured credit card accounts, loan or lease accounts, other accounts relating to
consumer products and services and depository arrangements.


b.    The term “Trade Secret” shall have the meaning ascribed to it in §
10-1-761 of the Official Code of Georgia Annotated.


3.    Non-Solicitation. Executive agrees that during the two-year period
commencing on the date that Executive’s employment with the Company ceases for
any reason (such date, the “Termination Date”; such period, the “Restricted
Period”), he shall not, directly or indirectly, for his own benefit or on behalf
of, or to the benefit of, another or to the Company’s detriment:


a.    Solicit, hire or offer to hire, or participate in the hiring of, any of
the Company’s officers, employees or agents;


b.    Persuade, or attempt to persuade, in any manner any officer, employee or
agent of the Company to interrupt or discontinue any business relationship with
the Company; or


c.    Solicit or divert, or attempt to solicit or divert, any customer or
depositor of the Company, including any prospective or potential customer or
depositor of the Company with respect to which: (i) the Company has expended
material efforts to solicit before the Termination Date, and (ii) Executive has
participated in such solicitation or knows, or should know, of such
solicitation.


4.    Non-Competition. The Executive agrees that during the Restricted Period he
shall not, whether as an employee, officer, director, shareholder, owner,
member, partner, joint venturer, independent contractor, consultant or in any
other capacity, engage,




--------------------------------------------------------------------------------




directly or indirectly, in the Banking Business in the Restricted Area. For this
purpose, the term “Banking Business” shall mean the management and/or operation
of a retail bank or other financial institution, securities brokerage, or
insurance agency or brokerage; the term “Restricted Area” shall mean within the
50-mile radius of any geographic location in which the Company has a substantial
office or branch location on the Termination Date.


5.    Business Reputation. Executive agrees that during his employment with the
Company and at all times thereafter, he shall refrain from making or publishing
any adverse, untrue or misleading statement which has, or may reasonably be
anticipated to have, the effect of demeaning the name or business reputation of
the Company, except as may be required by law or legal process.


6.    Reformation. The parties agree that each of the covenants set forth herein
is intended to constitute a separate restriction. Should any such covenant be
declared invalid or unenforceable, such covenant shall be deemed severable from
and shall not affect the remainder thereof. The parties further agree that each
of the foregoing covenants is reasonable in both time and geographic scope. If
and to the extent a court of competent jurisdiction or an arbitrator, as the
case may be, determines that any of the covenants set forth herein are
unreasonable or otherwise unenforceable, then it is the intention of the parties
that such covenant shall be enforced to the fullest extent that such court or
arbitrator deems reasonable and that this Agreement shall be deemed reformed to
the extent necessary to permit such enforcement.


7.    Remedies. In the event of a breach or threatened breach by Executive of
the provisions of this Agreement, Executive agrees that the Company shall be
entitled to obtain a temporary restraining order or a preliminary injunction,
without the necessity of posting bond in connection therewith. Executive further
agrees that upon the issuance of a temporary restraining order, the Company may,
in its discretion, suspend any additional payments or benefits due to Executive
or his dependents under the Assumption Agreement; provided that such payments
shall be resumed when the Company reasonably determines that such breach or
threatened breach has been corrected or cured (to the extent that such breach is
susceptible of correction or cure).


The Company shall provide to Executive written notice of the events giving rise
to Executive’s breach or threatened breach of the provisions of this Agreement,
including a statement as to whether the Company reasonably believes that such
breach or threatened breach is susceptible of cure, at least two business days
before seeking a temporary restraining order hereunder. Thereafter, Executive
may correct such breach or threatened breach to the reasonable satisfaction of
the Company; provided that if Executive fails to correct such breach or
threatened breach within such two-day period, nothing contained herein shall
preclude or delay the Company’s ability to seek a temporary restraining order
hereunder.
Nothing herein shall be construed as prohibiting the Company from pursuing any
other remedy available to it for such breach or threatened breach, whether in
law or equity.


8.    General:


a.    In addition to the Company’s equitable remedies provided under paragraph 7
hereof, which need not be exclusively resolved by arbitration, in the event that
any legal dispute arises in connection with, relating to, or concerning this
Agreement, or in the event of any claim for breach or violation of any provision
of this Agreement, Executive agrees that such dispute or claim will be resolved
by arbitration. Any such arbitration proceeding shall be conducted in accordance
with the rules of the American Arbitration Association (“AAA”). Any such dispute
or claim will be presented to a single arbitrator selected by mutual agreement
of the Executive and the Company (or the arbitrator will be selected in
accordance with the rules of the AAA). All determinations of the arbitrator will
be final and binding upon the Executive and the Company. Each party to the
arbitration proceeding will bear its own costs in connection with such
arbitration proceedings, and the costs and expenses of the arbitrator will be
divided evenly between the parties. The venue for any arbitration proceeding and
for any judicial proceeding related to this arbitration provision, including a
judicial proceeding to enforce this provision, will be in Albany, Georgia.


b.    This Agreement constitutes the final and complete understanding and
agreement among the parties hereto with respect to the subject matter hereof,
and there are no other agreements, understandings, restrictions, representations
or warranties among the parties other than those set forth herein. Executive
acknowledges that this Agreement replaces in its entirety any prior agreements
between Executive and the Company or the Legacy Companies concerning the subject
matter of this Agreement.


c.    This Agreement may be amended or modified at any time in any or all
respects, but only by an instrument in writing executed by the parties hereto.


d.    The validity of this Agreement, the construction of its terms, and the
determination of the rights and duties of the parties hereto shall be governed
by and construed in accordance with the internal laws of the State of Georgia
applicable to contracts made to be performed wholly within such state, without
regard to the choice of law provisions thereof.




--------------------------------------------------------------------------------






e.    All notices and other communications under this Agreement must be in
writing and will be deemed to have been duly given when (i) delivered by hand,
(ii) sent by electronic mail to the addresses described below, provided that a
copy is sent by a nationally recognized overnight delivery service (receipt
requested), or (iii) when received by the addressee, if sent by a nationally
recognized overnight delivery service (receipt requested), in each case as
follows:


If to Executive:        O. Leonard Dorminey
Most Recent Address on File with the Company


If to the Company:    Renasant Corporation
209 Troy Street
Tupelo, MS 38804
Attention: Chief Executive Officer
Email: rmcgraw@renasant.com


or to such other addresses as a party may designate by notice to the other
party.


f.    This Agreement will inure to the benefit of, and be binding upon the
Company, its successors and assigns, including, without limitation, any person,
partnership, company, corporation or other entity that may acquire substantially
all of the Company’s assets or business or with or into which the Company may be
liquidated, consolidated, merged or otherwise combined. This Agreement will be
binding upon Executive, his heirs, estate, legatees and legal representatives.


g.    Notwithstanding anything contained herein or in the Assumption Agreement
to the contrary, the obligations of Executive hereunder, and the remedies and
enforcement provided herein, shall remain operative and in full force and
effect, regardless of the occurrence of Executive’s Termination Date or the
expiration, termination or cancellation of the Assumption Agreement.


h.    The failure of the Company to insist in any one or more instances upon
performance of any terms or conditions of this Agreement will not be construed
as a waiver of future performance of any such term, covenant, or condition and
the obligations of either party with respect to such term, covenant or condition
will continue in full force and effect.


i.    The language in all parts of this Agreement shall be construed as a whole,
according to fair meaning, and not strictly for or against any party. In
drafting this Agreement, Executive has been fully represented by counsel of
Executive’s choosing, and the terms of this Agreement have been fully negotiated
by the parties hereto. The parties agree that, in the event of any ambiguity,
this Agreement should not be construed against the Company as a result of being
drafted by counsel for the Company.


j.    This Agreement may be executed in any number of separate counterparts,
each of which when so executed shall be deemed to be an original, and all of
which taken together shall constitute one and the same agreement. Facsimile or
“PDF” transmissions of any executed original document and/or retransmission of
any executed facsimile or “PDF” transmission shall be deemed to be the same as
the delivery of an executed original.
    
THIS BUSINESS PROTECTION AGREEMENT has been executed as provided below, to be
effective as set forth herein.


EXECUTIVE:                        RENASANT CORPORATION:


/s/ Leonard Dorminey                     /s/ E. Robin McGraw        
O. Leonard Dorminey                    Its: Chief Executive Officer
Date: June 26, 2015                    Date: June 26, 2015






























--------------------------------------------------------------------------------




Exhibit B                                                 Execution Document
Dorminey Assumption






RENASANT CORPORATION
NOTICE OF RESTRICTED STOCK AWARD


Name: O. Leonard Dorminey
Number of Shares Awarded: 35,000


The Board of Directors of Renasant Corporation (the “Board”; the “Company”) has
awarded to you the number of shares of the Company’s common stock, $5.00 par
value per share (“Common Stock”), designated above (your “Award”). Your Award is
subject to the terms and conditions set forth in this Notice.


1.    Purpose and Effectiveness of Award. This Award is intended to induce your
employment with the Company and to act as a retention incentive to remain
employed with the Company. This Award shall be effective (the “Effective Date”)
as of July 1, 2015, or the first date thereafter on which you first perform
services for the Company or one of its subsidiaries or affiliates in accordance
with the terms of that certain Assumption Agreement by and between you and
Renasant Bank, first effective as of July 1, 2015, or as otherwise determined
thereunder. If and to the extent you do not perform services for the Company or
one of its subsidiaries or affiliates as contemplated herein, this Award shall
be void and of no effect.


2.    Limitations and Restrictions. During the Service Period (as defined
below), your Award cannot be sold, assigned, transferred, pledged, mortgaged,
hypothecated, or otherwise disposed of, whether voluntarily, by operation of law
or otherwise (the “Restrictions”). During such period, your Award will be
maintained by the Company in book entry form, and you shall deliver to the
Company stock powers endorsed in blank as a condition of your Award, attached
hereto as Annex 1. As and when the Service Period is complete and the
Restrictions lapse, the Company will settle your Award by transferring to you
the applicable number of shares of Common Stock. Your Award may be settled in
the form of certificated shares or by means of book entry, in the Company’s
discretion.


For this purpose, the term “Service Period” refers to the period during which
your Award is subject to the Restrictions. The Service Period begins on the
Effective Date and remains in effect through December 31, 2018, as follows:


a.    The Restrictions shall lapse and the Service Period shall be deemed
complete as to one-fourth of the shares awarded hereunder as of December 31,
2015 (the “Vesting Anniversary”), provided that you have remained continuously
employed by the Company or a subsidiary or affiliate thereof and are then in
good standing (the “Vesting Conditions”); and


b.    The Restrictions shall lapse and the Service Period shall be deemed
complete as to an additional one-fourth of the shares awarded hereunder on each
annual anniversary of the Vesting Anniversary thereafter, such that the
Restrictions shall lapse and the Service Period shall be deemed complete for the
final one-fourth of the shares as of December 31, 2018, provided that you are in
compliance with the Vesting Conditions on each such Vesting Anniversary.
 
3.    Shareholder Rights. During the Service Period, you are entitled to the
rights of a shareholder with respect to the number of shares of Common Stock
subject to your Award, including the right to vote the shares and to receive
cash dividends if, as and when declared by the Board.




4.    Termination of Employment:


a.    If your employment is involuntarily terminated for Cause before the
Service Period is complete and the Restrictions lapse, your Award, to the extent
then subject to the Restrictions, will be forfeited to and cancelled by the
Company. For this purpose, the term “Cause” shall have the meaning ascribed to
it in the employment agreement between you and the Company.


b.    If your employment is involuntarily terminated without Cause before the
Service Period is complete, your Award will vest in its entirety, the
Restrictions will lapse, and shares of Common Stock previously subject to the
Restrictions will be immediately transferred to you.






--------------------------------------------------------------------------------




c.    If your employment ends before the completion of the Service Period on
account of your death or Disability, your Award will vest in its entirety, the
Restrictions will lapse, and shares of Common Stock previously subject to the
Restrictions will be immediately transferred to you (or upon your death, to your
beneficiary, or if none, to your estate). For this purpose, the term
“Disability” shall have the meaning ascribed to it in the Company’s 2010
Long-Term Incentive Compensation Plan, as the same may be amended, superseded or
replaced from time to time (the “Incentive Plan”).


5.    Change in Control. If a Change in Control is consummated during the
Service Period, your Award will vest, in its entirety, the Restrictions shall
lapse, and shares of Common Stock will be transferred to you free of the
Restrictions. For this purpose, the term “Change in Control” shall have the
meaning ascribed to it in the Incentive Plan.


6.    Taxes. The fair market value of the number of shares of Common Stock with
respect to which the Restrictions lapse, from time to time, will be treated as
compensation, reported by the Company on IRS Form W-2, and will be subject to
withholding for applicable income and employment taxes. Unless you otherwise
provide, the Company will determine the amount of your withholding and satisfy
this obligation by “netting” from your Award shares of Common Stock with a fair
market value equal to your withholding obligation, which will be determined as
the applicable supplemental wage rate and the highest applicable marginal state
income tax rate.


7.    No Assignment. During the Service Period, your Award shall not be subject
in any manner to sale, transfer, pledge, assignment or other encumbrance or
disposition, whether by operation of law or otherwise, and whether voluntarily
or involuntarily, except by will or the laws of descent and distribution. In the
event of a purported assignment, transfer or division on account of the division
of your community property or the dissolution of your marriage, the portion of
your Award purportedly subject to such assignment, transfer or division will be
forfeited and cancelled, without the requirement of notice or the payment of
compensation.


8.    Additional Requirements. Common Stock issued hereunder has not be
registered under the Securities Exchange Act of 1933, as amended. If shares of
Common Stock acquired hereunder are certificated, such certificates may bear
legends as the Company deems appropriate to comply with applicable Federal or
state securities laws. Prior to the issuance of such shares, you may be required
to deliver to the Company such other documents as may be reasonably required to
ensure compliance with applicable Federal or state securities laws.


9.    Amendment. The Board, in its discretion and without your consent, may
amend or modify your Award, except that any amendment that materially diminishes
your Award can be effective only with your prior written consent.


10.    No Continued Employment. Your Award is not a promise of your continued
employment with the Company or any subsidiary or affiliate, for any term, nor
does it otherwise modify your employment status.


11.    Governing Law. Your Award hereunder shall be governed by the laws of the
State of Mississippi, without regard to the conflicts of law provisions thereof.


12.    Binding Effect. Your Award shall be binding upon and inure to the benefit
of the Company, including its successors and assigns. The Company shall require
any successor or assign to expressly assume such Award in the same manner and to
the same extent that the Company would be required to perform if no such
succession or assignment had taken place. To the extent expressly provided
herein, your Award shall inure to the benefit of your beneficiaries and
successors; your obligations hereunder shall further be binding upon such
parties.


13.    Entire Agreement. This Award, including any additional documents
necessary to effect the terms and conditions hereof, constitutes the entire
understanding and agreement among the parties hereto, and there are no other
agreements, understandings, restrictions, representations or warranties among
the parties, other than those set forth herein.


14.    Administration. All matters of administration arising with respect to
your Award shall be determined by the Compensation Committee of the Board, in
its discretion, including the resolution of any ambiguity or the provision of
any omitted term or condition. Any determination by the Board need not be
uniform as among similarly situated officers and employees and shall be final
and binding upon you and your representatives, heirs, beneficiaries and assigns.


15.    Dilution. Upon the consummation of a merger, consolidation or
reorganization of the Company with another entity there shall be substituted for
each of the shares of Common Stock then subject to your Award the number and
kind of shares of stock or other securities to which the holders of Common Stock
are entitled in such transaction. In the event of any recapitalization, stock
dividend, stock split or reverse stock split, combination of shares or other
change in the number of shares of Common Stock then outstanding for which the
Company does not receive consideration, the number of shares of Common Stock
then subject to




--------------------------------------------------------------------------------




your Award shall be adjusted in proportion to the change in outstanding shares
of Common Stock resulting from such reorganization, dividend or split.
16.    Compliance with Section 409A. This Award and the Common Stock issued
hereunder are intended to be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”) as stock rights or short-term
deferrals and, accordingly, this Notice and Award shall be construed and
administered to preserve such exemption (including with respect to the time of
payment following a lapse of Restrictions applicable to the Award). To the
extent that Section 409A is determined to apply to the Award (notwithstanding
the preceding sentence), then this Notice shall be construed and administered to
comply with Section 409A, including, if necessary, by delaying the payment of
any shares of Common Stock payable upon your separation from service, if you are
a “specified employee” (as defined in Section 409A) at such time, for a period
of six months and one day after your separation from service.


RENASANT CORPORATION
                        
/s/ E. Robin McGraw    


E. Robinson McGraw, Chief Executive Officer
Attachments: Acknowledgement and Agreement
Annex 1






































































































--------------------------------------------------------------------------------




Exhibit B                                                Execution Document
Dorminey Assumption




RENASANT CORPORATION
RESTRICTED STOCK AWARD
ACKNOWLEDGMENT AND AGREEMENT


O. LEONARD DORMINEY


I understand that the settlement of my Award is subject to the terms and
conditions described in the Notice and any limitations applicable under Federal
or state securities laws. I understand that neither my Award, nor the shares of
Common Stock underlying my Award, has been registered under the Securities Act
of 1933, as amended, that shares of Common Stock issued hereunder are subject to
limitations on sale, assignment, or other types of transfer or disposition, and
that Common Stock issued to me may be legended to reflect such restrictions. I
acknowledge that no officer of the Company or the Board shall be liable for any
action or determination taken in good faith with respect to the Award.


/s/ Leonard Dorminey                    
O. Leonard Dorminey
Date: June 26, 2015                    


Deliver to:
Renasant Corporation
Attn: Sherry McCarty
209 Troy Street
Tupelo, MS 38804






















































































--------------------------------------------------------------------------------




Exhibit C                                                 Execution Document
Dorminey Assumption


RENASANT CORPORATION
CHANGE IN CONTROL AGREEMENT


THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”) is made and entered into by
and between O. Leonard Dorminey (“Executive”) and Renasant Corporation, a
corporation organized and existing under the laws of the state of Mississippi
(the “Company”), to be effective as of the date on which Executive shall first
perform service for Renasant Bank under the terms of the Employment Agreement
(as defined below).


1.    Definitions:


1.1    “Affiliate” means one or more subsidiaries or other entities with respect
to which the Company owns (within the meaning of Section 425(f) of the Internal
Revenue Code of 1986, as amended (the “Code”)) 50% or more of the total combined
voting power of all classes of stock or other equity interests.


1.2    “Base Compensation” means Executive’s annualized base salary determined
as of the last day of the calendar year preceding the year in which a Change in
Control is consummated.


1.3    “Board” means the Board of Directors of the Company.


1.4    “Change In Control” means and shall be deemed to occur upon the
consummation of a Change in Equity Ownership, a Change in Effective Control, a
Change in the Ownership of Assets or a Change by Merger. For this purpose:


a.
A “Change in Equity Ownership” means that a person or group acquires, directly
or indirectly in accordance with Code Section 318, more than 50% of the
aggregate fair market value or voting power of the capital stock of the Company,
including for this purpose capital stock previously acquired by such person or
group; provided, however, that a change in Equity Ownership shall not be deemed
to occur hereunder if, at the time of any such acquisition, such person or group
owns more than 50% of the aggregate fair market value or voting power of the
Company’s capital stock.



b.
A “Change in Effective Control” means that: (i) a person or group acquires (or
has acquired during the immediately preceding 12-month period ending on the date
of the most recent acquisition by such person or group), directly or indirectly
in accordance with Code Section 318, ownership of the capital stock of the
Company possessing 35% or more of the total voting power of the Company; or (ii)
a majority of the members of the Board of Directors of the Company is replaced
during any 12-month period, whether by appointment or election, without
endorsement by a majority of the members of the Board prior to the date of such
appointment or election.



c.
A “Change in the Ownership of Assets” means that any person or group acquires
(or has acquired in a series of transactions during the immediately preceding
12-month period ending on the date of the most recent acquisition) all or
substantially all of the assets of the Company.



d.
A “Change by Merger” means that the Company shall consummate a merger or
consolidation or similar transaction with another corporation or entity, unless
as a result of such transaction, more than 50% of the then outstanding voting
securities of the surviving or resulting corporation or entity shall be owned in
the aggregate by the former shareholders of the Company, and the voting
securities of the surviving or resulting corporation or entity are owned in
substantially the same proportion as the common stock of the Company was
beneficially owned before such transaction.



The Board shall promptly certify to Executive whether a Change in Control has
occurred hereunder, which certification shall not be unreasonably withheld.


1.5    “Code” means the Internal Revenue Code of 1986, as amended.


1.6    “Employment Agreement” means that certain Executive Employment Agreement
by and between Executive and Heritage Financial Group, Inc., dated as of
December 10, 2014, as the same was assumed and amended by the Company, and
Renasant Bank, an Affiliate of the Company, effective as of July 1, 2015, and as
the same may be further amended from time to time.




--------------------------------------------------------------------------------






1.7    “Good Reason” means that in connection with a Change in Control: (a)
Executive’s Base Compensation is materially diminished; (b) Executive’s
authority, duties or responsibilities are materially diminished from those
performed by Executive prior to the Change in Control; or (c) there is a
material change in the office or business location at which Executive is
required to perform services, but in no event less than a change outside the
30-mile radius of the location to which he was assigned prior to the Change in
Control. No event or condition described in this Section 1.7 shall constitute
Good Reason unless: (x) Executive provides to the Company’s Chief Executive
Officer notice of his objection to such event or condition not more 60 days
after Executive first learns or should have learned of such event, which notice
shall be delivered in writing; (y) such event or condition is not promptly
corrected by the Company, but in no event later than 30 days after receipt of
such notice; and (z) Executive resigns his employment with the Company and its
Affiliates not more than 60 days following the expiration of the 30-day period
described in subparagraph (y) hereof.


1.8    “Incentive Bonus” means the amount paid or payable to Executive under the
Company’s Performance Based Rewards Plan or similar short term cash bonus
arrangement.


1.9    “Termination of employment,” “separation from service,” and words of
similar import used herein shall mean the later of the date on which: (a)
Executive’s employment with the Company and its Affiliates ceases; or (b) the
Company and such Executive reasonably anticipate that Executive will perform no
further services for the Company and its Affiliates, whether as a common law
employee or independent contractor. Notwithstanding the foregoing, Executive may
be deemed to incur a separation from service hereunder if he continues to
provide services to the Company or an Affiliate, provided such services are not
more than 20% of the average level of services performed, whether as an employee
or independent contractor, during the immediately preceding 36-month period.


2.    Change in Control Benefits:


2.1    Separation From Service. If: (a) Executive’s employment is involuntarily
terminated by the Company, without Cause (as defined in the Employment
Agreement), or Executive terminates his employment with the Company for Good
Reason, either occurring during the 24-month period following a Change in
Control (Executive’s “Eligible Termination”); and (b) Executive timely executes
and delivers to the Company a waiver and release in the form prescribed by the
Company, then the Company shall pay or provide to Executive:


a.
Executive’s Incentive Bonus with respect to the Company’s completed fiscal year
immediately preceding Executive’s Eligible Termination, to the extent such
amount has not been paid as of the change; such amount shall be paid on the
payment date generally applicable to such bonus.



b.
An additional amount equal to 200% of the aggregate of Executive’s (i) Base
Compensation, and (ii) average Incentive Bonus paid with respect to the two
whole calendar years preceding such change; the amount determined hereunder
shall be paid in the form of a single-sum not more than 30 days following
Executive’s Eligible Termination.



2.2    Limitation on Payments. If the aggregate present value of all payments
and benefits due to Executive under this Agreement and any other payment or
benefit due to Executive from the Company or an Affiliate or any successor
thereto on account of a Change in Control (the “Aggregate Payments”) would be
subject to the excise tax imposed by Code Section 4999, such payments or
benefits shall be reduced by the minimum amount necessary to result in no
portion of the Aggregate Payments, so reduced, being subject to such tax. The
determination of whether a reduction is required hereunder shall be made by the
Company’s independent public accounting firm and shall be binding upon the
parties hereto.


2.3    Other Benefits and Payments. Amounts payable or provided under this
Section 2 shall be in addition to any severance or similar post-termination
benefits or payments to which Executive may become entitled under the terms of
any employment agreement with respect to which Executive is a party or equity
compensation granted or awarded to Executive, which benefits and payments shall
be determined and administered in accordance with their respective terms.


3.    Miscellaneous:


3.1    Mitigation Not Required. As a condition of any payment hereunder,
Executive shall not be required to mitigate the amount of such payment by
seeking other employment or otherwise, nor will any profits, income, earnings or
other benefits from any source whatsoever create any mitigation, offset,
reduction or any other obligation on the part of Executive under this Agreement.






--------------------------------------------------------------------------------




3.2    Enforcement of Agreement. In the event that any legal dispute arises in
connection with, relating to, or concerning this Agreement, or in the event of
any claim for breach or violation of any provision of this Agreement, Executive
agrees that such dispute or claim will be resolved by arbitration. Any such
arbitration proceeding shall be conducted in accordance with the rules of the
American Arbitration Association (“AAA”). Any such dispute or claim will be
presented to a single arbitrator selected by mutual agreement of the Executive
and the Company (or the arbitrator will be selected in accordance with the rules
of the AAA). All determinations of the arbitrator will be final and binding upon
the Executive and the Company. Each party to the arbitration proceeding will
bear its own costs in connection with such arbitration proceedings, except that
unless otherwise paid by the Company in accordance with such section, the costs
and expenses of the arbitrator will be divided evenly between the parties. The
venue for any arbitration proceeding and for any judicial proceeding related to
this arbitration provision (including a judicial proceeding to enforce this
provision) will be in Albany, Georgia.


3.3    No Set-Off. There shall be no right of set‑off or counterclaim in respect
of any claim, debt or obligation against any payment to Executive provided for
in this Agreement.


3.4    Headings. Section and other headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


3.5    Entire Agreement. This Agreement constitutes the final and complete
understanding and agreement among the parties hereto with respect to the subject
matter hereof, and there are no other agreements, understandings, restrictions,
representations or warranties among the parties other than those set forth
herein.


3.6    Amendments. This Agreement may be amended or modified at any time in any
or all respects, but only by an instrument in writing executed by the parties
hereto.


3.7    Choice of Law. The validity of this Agreement, the construction of its
terms, and the determination of the rights and duties of the parties hereto
shall be governed by and construed in accordance with the internal laws of the
State of Mississippi applicable to contracts made to be performed wholly within
such state, without regard to the choice of law provisions thereof.


3.8    Notices. All notices and other communications under this Agreement must
be in writing and will be deemed to have been duly given when (a) delivered by
hand, (b) sent by electronic mail, provided that a copy is sent by a nationally
recognized overnight delivery service (receipt requested), or (c) when received
by the addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case as follows:


If to Executive:        Most Recent Address
on File with the Company
If to the Company:    Renasant Corporation
209 Troy Street
Tupelo, MS 38804
Attention: Chief Executive Officer
Email: rmcgraw@renasant.com


or to such other addresses as a party may designate by notice to the other
party.


3.9     Successors; Assignment. This Agreement is personal to Executive and
shall not be assigned by him without the prior written consent of the Company.
This Agreement will inure to the benefit of and be binding upon the Company, its
Affiliates, successors and assigns, including, without limitation, any person,
partnership, company, corporation or other entity that may acquire substantially
all of the Company’s assets or business or with or into which the Company may be
liquidated, consolidated, merged or otherwise combined. This Agreement will
inure to the benefit of and be binding upon Executive, his heirs, estate,
legatees and legal representatives. Any payment due to Executive shall be paid
to his surviving spouse or estate after his death.


3.10    Severability. Each provision of this Agreement is intended to be
severable. In the event that any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable,
the same shall not affect the validity or enforceability of any other provision
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision was not contained herein. Notwithstanding the
foregoing, however, no provision shall be severed if it is clearly apparent
under the circumstances that the parties would not have entered into this
Agreement without such provision.


3.11    Withholding. As a condition of any payment hereunder the Company or an
Affiliate shall withhold any federal, state or local taxes required to be
withheld.




--------------------------------------------------------------------------------






3.12    Waiver. The failure of either party to insist in any one or more
instances upon performance of any terms or conditions of this Agreement will not
be construed as a waiver of future performance of any such term, covenant, or
condition and the obligations of either party with respect to such term,
covenant or condition will continue in full force and effect.


3.13    Expiration and Termination. This Agreement shall be effective as of the
Closing Date (as defined in the Employment Agreement ) and shall expire and be
terminated as of the date on which the Employment Agreement expires or is
terminated.


3.14    Code Section 409A. The parties intend that this Agreement shall be
interpreted and construed in a manner consistent with the applicable provisions
of Code Section 409A, including any regulations or other guidance promulgated
thereunder. For purposes thereof: (a) each payment under this Agreement shall be
treated as a separate payment; (b) the exclusions for short-term deferrals and
payments on account of involuntary termination of employment shall be applied to
the fullest extent applicable; (c) payments to be made upon a termination of
employment that are deemed to constitute deferred compensation within the
meaning of Code Section 409A shall be made upon Executive’s “separation from
service” as determined thereunder; (d) any payment hereunder that may be made in
one of two calendar years shall be made in the second such year; (e) any
reference herein to the termination of Executive’s employment or to Executive’s
Termination Date or words of similar import shall mean and be deemed to refer to
the date of his “separation from service” within the meaning of Code Section
409A; and (f) payment of any amount required to be delayed on account of
Executive’s status as a “specified employee” within the meaning of Code Section
409A shall be made when first permitted, without liability for interest or loss
of investment opportunity thereon.


3.15    This Agreement may be executed in any number of separate counterparts,
each of which when so executed shall be deemed to be an original, and all of
which taken together shall constitute one and the same agreement. Facsimile or
“PDF” transmissions of any executed original document and/or retransmission of
any executed facsimile or “PDF” transmission shall be deemed to be the same as
the delivery of an executed original.


THIS CHANGE IN CONTROL AGREEMENT has been executed as of the dates set forth
below, to be effective as provided herein.


Renasant Corporation:                    Executive:


By: /s/ E. Robin McGraw                    /s/ Leonard Dorminey
Its: Chief Executive Officer                O. Leonard Dorminey
Date: June 26, 2015                    Date: June 26, 2015


PD.17847635.1




